                       THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


 HARVEST MOON, LLC,                                )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )
                                                   )             Case No.
 MESA UNDERWRITERS SPECIALTY                       )
 INSURANCE COMPANY,                                )             JURY DEMAND
                                                   )
        Defendant.                                 )
                                                   )




                                   NOTICE OF REMOVAL


       Please take notice that Mesa Underwriters Specialty Insurance Company (“MUSIC”)

removed this civil action from the Circuit Court of Sevier County, Tennessee to the United States

District Court for the Eastern District of Tennessee. MUSIC supports this removal with the

following:

                                 FACTUAL BACKGROUND

       1.      Plaintiff, Harvest Moon, LLC (“Harvest”), alleges that MUSIC failed to pay

Harvest the full $160,000.00 policy limit under its insurance contract with MUSIC at issue, number

MP0041002001589 (the “Policy”), for a covered building leased by Harvest from Mary Sue Huff

that was destroyed by fire. (Complaint at ¶¶ 5, 9, 11-12, 17).

       2.      Harvest asserts a claim of breach of contract and a claim for bad faith failure to pay

under Tenn. Code Ann. § 56-7-105. (Id. at ¶¶ 18-32).




Case 3:20-cv-00165-PLR-HBG Document 1 Filed 04/17/20 Page 1 of 6 PageID #: 1
        3.     Harvest seeks “[a] judgment for monetary damages in the minimum amount of

$187,171.87, including the bad faith penalty and statutory attorney fees.” (Id. at ¶ 39).

        4.     Additionally, Harvest seeks “[a]n award of pre- and post-judgment interest,

discretionary costs, and court costs.” (Id. at ¶ 40).

                                  GROUNDS FOR REMOVAL

        5.     Pursuant to 28 U.S.C. 1446(a), the basis for removal is diversity jurisdiction under

28 U.S.C. § 1332.

        6.     The Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332 because there

is complete diversity of citizenship among the parties and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

        7.     Accordingly, this civil action may be removed to this Court pursuant to 28 U.S.C §

1441.

                                       Plaintiff’s Citizenship

        8.     Harvest is a limited liability company organized under the laws of Tennessee. (Id.

¶ 1).

        9.     Charles Starritt, Jr. (“Mr. Starritt”) is an individual and “the sole member of

Harvest.” (Id. at ¶ 4).

        10.    Mr. Starritt is a citizen and resident of Tennessee.

        11.    Under applicable law, therefore, Harvest is a citizen of Tennessee.

                                     Defendant’s Citizenship

        12.    MUSIC is a New Jersey corporation with its principal place of business located in

the State of New Jersey. See ¶ 7 of the Declaration of Stephen D. Harth (the “Declaration”), which

is incorporated by reference as if fully set forth herein and attached hereto as Exhibit A.




                                    2
Case 3:20-cv-00165-PLR-HBG Document 1 Filed 04/17/20 Page 2 of 6 PageID #: 2
                               Complete Diversity of Citizenship

        13.    Accordingly, there is complete diversity of citizenship between Plaintiff, Harvest,

and Defendant, MUSIC.

                                    Amount in Controversy

        14.    The amount in controversy requirement for diversity jurisdiction is satisfied in this

case because it is clear from the face of the Complaint that the “matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a).

        15.    Harvest seeks “monetary damages in the minimum amount of $187,171.87,

including the bad faith penalty and statutory attorney fees.” (Complaint at ¶¶ 39).

                                   DATE LAWSUIT FILED

        16.    Harvest filed its Complaint in the Circuit Court of Sevier County on March 12,

2020.

                                  DATE LAWSUIT SERVED

        17.    The Summons was issued on March 12, 2020.

        18.    On March 18, 2020, the Tennessee Department of Commerce and Insurance—

MUSIC’s statutory agent for service of process—accepted service of process for MUSIC, pursuant

to Tenn. Code Ann. § 56-2-504 or § 56-2-506. (See Declaration at ¶ 9).

        19.    As indicated by its letter dated March 18, 2020, and its envelope postmarked March

19, 2020, the Tennessee Department of Commerce and Insurance forwarded several case

documents and filings, including copies of the Summons and Complaint, to MUSIC. (See

Declaration at ¶¶ 8-9).

        20.    MUSIC received via certified mail these case documents and filings, including

copies of the Complaint and Summons, on March 25, 2020, which was the first notice MUSIC




                                    3
Case 3:20-cv-00165-PLR-HBG Document 1 Filed 04/17/20 Page 3 of 6 PageID #: 3
received regarding the commencement of this action. (Declaration at ¶ 10).

         21.   Accordingly, this Notice of Removal is timely, in accordance with 28 U.S.C. §

1446(b)(1), because it is being filed within 30 days of March 25, 2020. See, e.g., State Insulation,

LLC v. Great Am. Ins. Co., No. 3:09-CV-526, 2010 WL 11639829, at *2 (E.D. Tenn. Mar. 30,

2010).

         22.   No other process, pleadings, or orders have been served upon or filed by the parties,

and there have been no further proceedings in the Circuit Court of Sevier County, Tennessee as of

this date. Copies of all process, pleadings, and orders filed in the Circuit Court of Sevier County,

Tennessee are attached collectively hereto as Exhibit B. See 28 U.S.C. § 1446(a).

                                      VENUE IS PROPER

         23.   The lawsuit is a civil action over which this Court has original jurisdiction under

28 U.S.C. § 1332 and is one which may be removed to this Court under 28 U.S.C. §§1441 and

1446. Further, pursuant to 28 U.S.C. § 1446(a), the United States District Court for the Eastern

District of Tennessee Knoxville Division is the proper district and division to file this removal

based on where the state court action was filed. See 28 U.S.C. §123(a)(1).

           NOTICE OF FILING TO STATE COURT AND ADVERSE PARTIES

         24.   Pursuant to 28 U.S.C. § 1446(d), MUSIC is promptly filing a Notice of Filing of

Notice of Removal with the Clerk of Circuit Court of Sevier County and giving written notice

thereof to all adverse parties. The Notice of Filing is accompanied by a copy of this Notice of

Removal.

         WHEREFORE, MUSIC requests that this Notice of Removal be filed, that Civil Action

No. 20-CV-159I in the Circuit Court of Sevier County, Tennessee be removed to and proceed in

this Court, and that no further proceedings be had in civil action No. 20-CV-159I in the Circuit




                                    4
Case 3:20-cv-00165-PLR-HBG Document 1 Filed 04/17/20 Page 4 of 6 PageID #: 4
Court of Sevier County, Tennessee.

       This the 17th day of April, 2020.

                                           Respectfully submitted,


                                           /s/ Hannah Kay Hunt Freeman_     _
                                           C.E. Hunter Brush (BPR #31046)
                                           Hannah Kay Hunt Freeman (BPR #36057)
                                           Butler Snow LLP
                                           150 3rd Avenue South, Suite 1600
                                           Nashville, TN 37201
                                           Telephone: (615) 651-6742
                                           Facsimile: (615) 651-6701
                                           Hunter.brush@butlersnow.com
                                           Hannahkay.freeman@butlersnow.com

                                           Attorneys for Defendant, Mesa   Underwriters
                                           Specialty Insurance Company




                                    5
Case 3:20-cv-00165-PLR-HBG Document 1 Filed 04/17/20 Page 5 of 6 PageID #: 5
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Notice of Removal has been served via

the Court’s electronic filing system and U.S. Mail, first-class postage prepaid, this April 17, 2020,

on the following:

       Jesse D. Nelson (BPR #025602)
       Alexander J. Cramer (BPR #037697)
       Nelson Law Group, PLLC
       10263 Kingston Pike
       Knoxville, TN 37922
       Phone: (865) 383-1053

       Attorneys for Plaintiff, Harvest Moon, LLC

                                              /s/ Hannah Kay Hunt Freeman_           _
                                              Hannah Kay Hunt Freeman




                                    6
Case 3:20-cv-00165-PLR-HBG Document 1 Filed 04/17/20 Page 6 of 6 PageID #: 6
